             Case 1:19-cv-00977-ADA Document 530 Filed 08/02/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

    VLSI TECHNOLOGY LLC,

                    Plaintiff,
                                                        Lead case: 1:19-cv-977-ADA
       v.

    INTEL CORPORATION,                                  JURY TRIAL DEMAND


                    Defendant


PLAINTIFF INTEL CORPORATION’S NOTICE OF SUBSEQUENT DEVELOPMENTS
IN CONNECTION WITH ITS MOTION FOR LEAVE TO FILE AMENDED ANSWER,
  DEFENSES, AND COUNTERCLAIMS AND TO SEVER AND STAY DEFENSE OF
                             LICENSE

            Plaintiff Intel Corporation (“Intel”) submits this notice of subsequent developments

relating to its Motion for Leave to File Amended Answer, Defenses, and Counterclaims to add the

affirmative defense of license, and to Sever and Stay this defense (“Motion to Amend”), D.I. 425-

01.

            Intel filed its Motion to Amend in this case and the -299 case 1 on February 2, 2021. Id.

Intel had previously Moved to Amend its Answers and Defenses in the first of VLSI’s actions

against Intel in this Court on November 10, 2020 (see D.I. 349). These motions remain pending.

            On January 11, 2021, after completing the contractually required dispute resolution

process, Intel filed a Complaint in the Delaware Court of Chancery against VLSI Technology LLC

(“VLSI”), among others, for equitable and other relief relating to its license rights. See Intel

Corporation v. Fortress Investment Group et al., No. 2021-0021-MTZ (Del. Ch. Ct.). Defendants



1
    The -299 case was previously consolidated with this case under Case No. 1:19-cv-00977.


                                                    1
         Case 1:19-cv-00977-ADA Document 530 Filed 08/02/21 Page 2 of 3




in that case moved to dismiss on March 10, 2021, and Vice Chancellor Zurn of the Court of

Chancery held a hearing on these motions on May 5, 2021. Vice Chancellor Zurn has not yet

issued an opinion or order on the motions to dismiss.

       On February 2, 2021, Intel further Moved to Amend its Answer and Defenses in the patent

infringement litigation VLSI brought against Intel in the District of Delaware.          See VLSI

Technology LLC v. Intel Corporation, No. 1:18-cv-966-CFC (Feb. 2, 2021 D. Del.) D.I. 701

(redacted version). Magistrate Judge Hall of the District of Delaware held a hearing on Intel’s

motion on July 6, 2021. At this hearing, Magistrate Judge Hall of the District of Delaware granted

Intel’s Motion to Amend its Answer and Counterclaims to add the affirmative defense of license.

Rejecting VLSI’s arguments, Magistrate Judge Hall found that Intel’s license defense is not futile.

An excerpted copy of the July 6, 2021 hearing transcript is attached as Exhibit 1.




                                                2
        Case 1:19-cv-00977-ADA Document 530 Filed 08/02/21 Page 3 of 3




  Dated: August 2, 2021                            Respectfully submitted,

  OF COUNSEL:                                      /s/ J. Stephen Ravel
  William F. Lee (Pro Hac Vice)                    J. Stephen Ravel
  Louis W. Tompros (Pro Hac Vice)                  Texas State Bar No. 16584975
  Kate Saxton (Pro Hac Vice)                       Kelly Ransom
  Felicia H. Ellsworth                             Texas State Bar No. 24109427
  WILMER CUTLER PICKERING HALE                     KELLY HART & HALLMAN LLP
    & DORR LLP                                     303 Colorado, Suite 2000
  60 State Street                                  Austin, Texas 78701
  Boston, Massachusetts 02109                      Tel: (512) 495-6429
  Tel: (617) 526-6000                              Email: steve.ravel@kellyhart.com
  Email: william.lee@wilmerhale.com                Email: kelly.ransom@kellyhart.com
  Email: louis.tompros@wilmerhale.com
  Email: kate.saxton@wilmerhale.com                James E. Wren
  Email: felicia.ellsworth@wilmerhale.com          Texas State Bar No. 22018200
                                                   1 Bear Place, Unit 97288
  Gregory H. Lantier (Pro Hac Vice)                Waco, Texas 76798
  Amanda L. Major (Pro Hac Vice)                   Tel: (254) 710-7670
  WILMER CUTLER PICKERING HALE                     Email: james.wren@baylor.edu
    & DORR LLP
  1875 Pennsylvania Avenue                         Harry L. Gillam, Jr.
  Washington DC 20006                              Texas State Bar No. 07921800
  Tel: (202) 663-6000                              GILLAM & SMITH, L.L.P.
  Email: gregory.lantier@wilmerhale.com            303 South Washington Avenue
  Email: amanda.major@wilmerhale.com               Marshall, Texas 75670
                                                   Tel: (903) 934-8450
                                                   Email: gil@gillamsmithlaw.com

                                                   Attorneys for Intel Corporation

                              CERTIFICATE OF SERVICE

      I hereby certify that all counsel of record are being served with a copy of the foregoing

document via the Court’s CM/ECF system on August 2, 2021.



                                            /s/ J. Stephen Ravel




                                               3
